DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/22 has been entered.
 Response to Amendment
This office action is in response to the RCE filed 8/25/22. Claims 2, 5, 7-10, 12, and 17-21 have been amended, new claim 22 has been added, and claims 1, 3-4, 6, 11, and 13-16 have been previously cancelled. Thus, claims 2, 5, 7-10, 12, 17-22 are presently pending in this application.
Claim Objections
Claim 22 is objected to because of the following informalities:  In claim 22, the section labels "a)" "d)" "c)" are out of order and repetitive throughout the whole claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 7-8, 12, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainey (2011/0177916) in view of Philips (6,592,502), Jones (4,511,137), and Kissel (4746113) .
With respect to claim 2, Rainey discloses an anti-gravity running machine (exercise apparatus; [0001], lines 1-3; fig 1) operated solely by the legs of the user (no motor, only cables attached to the legs allowing movement) whereby the machine removes the effect of gravity and vertical impact from running on the joints and bones while exercising (the user moves on a horizontal plane, thus the effects of vertical running are eliminated) comprising a structure framework (13, 40-46, 50-54, fig 1; see also [0030] line 1- [0031], line 9) and configured as a group of horizontal (40, 45, 46, 53, fig 1), vertical (41-42, 50, 52, fig 1), and cantilevered (54, fig 1) tubes, each tube having opposite ends (each tube has two ends connected to opposing structures), and the ends are interconnected with the adjoining tube (tubes are connected to provide the whole framework; fig 1); a movable seat (12, fig 1) having a reclining back allowing the user to recline horizontally (lie, see [0029], lines 1-2) the seat having a group of structural members affixed to the framework (13, fig 1) at one end and the seat at the opposite end (see length of 13 from machine to seat in fig 1); a group of pulleys (60, fig 1 and [0032], lines 1-4 and 8-12) affixed by a means for removably securing each of the pulley to the structure framework (see [0033], lines 3-7); a pair of cables (four cables; not drawn; see [0032], lines 1-4) with opposite ends (one end attached to pulley other to foot), each cable with a first end removably secured to one of a pair of cuffs (claim 9, lines 1-3) and each cable affixed to a means for tensioning and pulling (thick elastic band; 64, fig 7), whereby the means for tensioning and pulling controllably cycles and releases each cable (see [0035], lines 7-12) removing the effects of gravity and improves the user’s leg strength, increases stride, and increases speed (note the user is horizontal thus the gravity effects are removed and using the machine as intended improves muscle strength, stride, and speed (see , but lacks the cuffs for attaching to the user’s limbs be foot harnesses.
However, Philips teaches Philips discloses an anti-gravity running machine (rhythmic running exercise; 10, fig 1) comprising a pair of cables (26a/26b/28a/28b, fig 1) with opposite ends (one end attached to pulley other to foot), each cable with a first end removably secured to one of a pair of foot harnesses (52, fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cuffs of Rainey with the foot harnesses as taught by Philips so as to switch one known limb attachment with another to provide support to the feet and legs when using the machine. 
Rainey lacks a pair of hand grips to aid the user.
However, Jones teaches an exercise device (exercising machine, fig 1) with hand grips (34, fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rainey to include hand grips as taught by Jones so as to provide the user with stability while using.
Further, the modified Rainey lacks controlling a set of weights.
However, Kissel teaches an apparatus (fig 1) with a set of weights (see col 6, lines 3-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Rainey to include a set of weights as taught by Kissel, so as to provide resistance to the user to help build muscle without gravity affecting the user’s bones/muscles.
With respect to claim 7, the modified Rainey shows that the framework has cross sections of a round tube (see framework shape rounded in fig 1 and 4; rounded edges near 40/41a and curved rounded corners of Rainey).
With respect to claim 8, the modified Rainey shows that the framework comprises tubing and structural members (see claim 2) but lacks optional telescopic features.
However, Philips teaches a running machine (rhythmic running exercise; 10, fig 1) comprising a frame work (14, 16, 18, 20, fig 1) with optional telescopic features (see col. 36, lines 63-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the framework of the modified Rainey to include an optional telescopic feature as taught by Philips so as to accommodate patients of differing heights (see col. 36, lines 65-66 of Philips). 
 With respect to claim 12, the modified Rainey shows that the means for securing the cable to one of a pair of foot harnesses is selected from a group consisting of step in full width heel shoe (92, fig 1 of Philips).
With respect to claim 20, Rainey discloses an anti-gravity running machine (exercise apparatus; [0001], lines 1-3; fig 1) operated solely by the legs of the user (no motor, only cables attached to the legs allowing movement) whereby the machine removes the effect of gravity and vertical impact from running on the joints and bones while exercising (the user moves on a horizontal plane, thus the effects of vertical running are eliminated) comprising a structure framework (13, 40-46, 50-54, fig 1; see also [0030] line 1- [0031], line 9) and configured as a group of horizontal (40, 45, 46, 53, fig 1), vertical (41-42, 50, 52, fig 1), and cantilevered (54, fig 1) tubes, each tube having opposite ends (each tube has two ends connected to opposing structures), and the ends are interconnected with the adjoining tube (tubes are connected to provide the whole framework; fig 1); a movable seat (12, fig 1) having a reclining back allowing the user to recline horizontally (lie, see [0029], lines 1-2) the seat having a group of structural members affixed to the framework (13, fig 1) at one end and the seat at the opposite end (see length of 13 from machine to seat in fig 1); a group of pulleys (60, fig 1 and [0032], lines 1-4 and 8-12) affixed by a means for removably securing each of the pulley to the structure framework (see [0033], lines 3-7); a pair of cables (four cables; not drawn; see [0032], lines 1-4) with opposite ends (one end attached to pulley other to foot), each cable with a first end removably secured to one of a pair of cuffs (claim 9, lines 1-3) and each cable affixed to a means for tensioning and pulling (thick elastic band; 64, fig 7), whereby the means for tensioning and pulling controllably cycles and releases each cable (see [0035], lines 7-12), but lacks the cuffs for attaching to the user’s limbs be foot harnesses.
However, Philips teaches Philips discloses an anti-gravity running machine (rhythmic running exercise; 10, fig 1) comprising a pair of cables (26a/26b/28a/28b, fig 1) with opposite ends (one end attached to pulley other to foot), each cable with a first end removably secured to one of a pair of foot harnesses (52, fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cuffs of Rainey with the foot harnesses as taught by Philips so as to switch one known limb attachment with another to provide support to the feet and legs when using the machine. 
Further, the modified Rainey lacks controlling a set of weights.
However, Kissel teaches an apparatus (fig 1) with a set of weights (see col 6, lines 3-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Rainey to include a set of weights as taught by Kissel, so as to provide additional resistance to the user to help build muscle without gravity affecting the user’s bones/muscles.
With respect to claim 22, Rainey discloses an anti-gravity running machine (exercise apparatus; [0001], lines 1-3; fig 1) operated solely by the legs of the user (no motor, only cables attached to the legs allowing movement) whereby the machine removes the effect of gravity and vertical impact from running on the joints and bones while exercising (the user moves on a horizontal plane, thus the effects of vertical running are eliminated) comprising a structure framework (13, 40-46, 50-54, fig 1; see also [0030] line 1- [0031], line 9) and configured as a group of horizontal (40, 45, 46, 53, fig 1), vertical (41-42, 50, 52, fig 1), and cantilevered (54, fig 1) tubes, each tube having opposite ends (each tube has two ends connected to opposing structures), and the ends are interconnected with the adjoining tube (tubes are connected to provide the whole framework; fig 1); a movable seat (12, fig 1) having a reclining back allowing the user to recline horizontally (lie, see [0029], lines 1-2) the seat having a group of structural members affixed to the framework (13, fig 1) at one end and the seat at the opposite end (see length of 13 from machine to seat in fig 1); a group of pulleys (60, fig 1 and [0032], lines 1-4 and 8-12) affixed by a means for removably securing each of the pulley to the structure framework (see [0033], lines 3-7); a pair of cables (four cables; not drawn; see [0032], lines 1-4) with opposite ends (one end attached to pulley other to foot), each cable with a first end removably secured to one of a pair of cuffs (claim 9, lines 1-3) and each cable affixed to a means for tensioning and pulling (thick elastic band; 64, fig 7), whereby the means for tensioning and pulling controllably cycles and releases each cable (see [0035], lines 7-12) removing the effects of gravity and improves the user’s leg strength, increases stride, and increases speed (note the user is horizontal thus the gravity effects are removed and using the machine as intended improves muscle strength, stride, and speed (see , but lacks the cuffs for attaching to the user’s limbs be foot harnesses.
However, Philips teaches Philips discloses an anti-gravity running machine (rhythmic running exercise; 10, fig 1) comprising a pair of cables (26a/26b/28a/28b, fig 1) with opposite ends (one end attached to pulley other to foot), each cable with a first end removably secured to one of a pair of foot harnesses (52, fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cuffs of Rainey with the foot harnesses as taught by Philips so as to switch one known limb attachment with another to provide support to the feet and legs when using the machine. 
Rainey lacks a pair of hand grips to aid the user.
However, Jones teaches an exercise device (exercising machine, fig 1) with hand grips (34, fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rainey to include hand grips as taught by Jones so as to provide the user with stability while using.
Further, the modified Rainey lacks controlling a set of weights.
However, Kissel teaches an apparatus (fig 1) with a set of weights (see col 6, lines 3-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Rainey to include a set of weights as taught by Kissel, so as to provide resistance to the user to help build muscle without gravity affecting the user’s bones/muscles.
Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainey in view of Philips, Jones and Kissel as applied to claim 22 above, and further in view of Shaw (2011/0195819).
With respect to claim 5, the modified Rainey shows all the elements as claimed above but lacks a knob to adjust weight system.
However, Shaw teaches an exercise device (400, fig 4) with a knob (432, fig 4) to adjust the weight system (see [0149] lines 7-10) according to an amount of tension on the cables to each leg of the user desired by the user (dependent on recommendation by medical professional and ability of the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seat of the modified Rainey to include the knob as taught by Shaw so as to provide easy manipulation of the weights by the user in the laid-back position.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rainey in view of Philips, Jones and Kissel as applied to claim 22 above, and further in view of Philips (7,137,959).
With respect to claim 17, the modified Rainey shows all the elements as claimed above but lacks that the therapeutic configured to provide conditioning that enhances development of twitch fibers for running.
However, Philips (‘502) teaches that running machine (rhythmic running exercise; 10, fig 1) is configured to provide conditioning (Abstract, lines 1-4 of Philips) that enhances development of twitch fibers for running (see col. 39, lines 31-35) but lacks an exceptional functionality by utilizing the computer training programs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the machine of Rainey would provide the therapeutic conditioning as taught by Philips since the both devices are used in the same manner.
The modified Rainey further lacks an exceptional functionality by utilizing the computer training programs.
However, Philips (‘959) teaches a conditioning system with an exceptional functionality by utilizing the computer training programs (controlled programs by controller 300, see col. 4, lines 10-17 of Philips) in order to enhance the cellular structure (high quality muscle mass, see col. 3, lines 5-6 of Philips).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Rainey to provide computer programs for enhancing cell structure as taught by Philips (‘959) so as to develop stronger muscles for better running speed.
Claims 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rainey in view of Philips, Jones and Kissel as applied to claims 22 and 11, respectively, above, and further in view of Baran (5,215,510).
With respect to claim 9, the modified Rainey shows that the framework is of durable material (see [0030], lines 1-2 of Rainey) but is not explicit on the type of material.
However, Baran teaches an exercise device (10, fig 1) with a framework of durable material from the group consisting of steel (see col. 3, lines 39-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the framework of the modified Rainey to include the durable material as taught by Baran, so as to provide a sturdy frame to perform the rehabilitation and training on. 
With respect to claim 10, the modified Rainey shows the means for fastening the framework but lacks the explicit fasteners.
However, Baran teaches an exercise device (10, fig 1) with structural tubes fastened by welding (see col. 3, lines 39-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the framework of the modified Rainey to include the fastening by welding as taught by Baran, so as to provide strong connections between the many tubes of the framework.
With respect to claim 15, the modified Rainey shows that the framework is of durable material (see [0030], lines 1-2 of Rainey) but is not explicit on the type of material.
However, Baran teaches an exercise device (10, fig 1) with a framework of durable material from the group consisting of steel (see col. 3, lines 39-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the framework of the modified Rainey to include the durable material as taught by Baran, so as to provide a sturdy frame to perform the rehabilitation and training on.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainey in view of Philips, Jones and Kissel as applied to claim 22 above, and further in view of literature by Patil et al. (DOI 10.1002).
With respect to claim 18, the modified Rainey shows the device for removing effects of gravity and it would be an obvious design choice to control the machine at different weights and speeds to achieve desired muscle peak force. The peak force would be variable based on different user body conditions and set conditions of the machine, thus the force would depend on different parameters.
Patil et al. teaches the reduction of body weight (less gravity effect) reduces the peak tibial forces (see fig. 3 and table 3).
Therefore, the reduction of gravity would decrease the forces of the modified Rainey device as taught by Patil et al. 
With respect to claim 19, the modified Rainey shows the device for removing effects of gravity and it would be an obvious design choice to control the machine at different weights and speeds to achieve desired joint reaction peak force. The peak force would be variable based on different user body conditions and set conditions of the machine, thus the force would depend on different parameters.
Patil et al. teaches the reduction of body weight (less gravity effect) reduces the peak tibial forces (see fig. 3 and table 3).
Therefore, the reduction of gravity would decrease the forces of the modified Rainey device as taught by Patil et al.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainey in view of Philips Jones and Kissel as applied to claim 22 above, and further in view of Koch (5,207,621) and Jones (4,511,137).
With respect to claim 21, the modified Rainey shows a display (claim 15, lines 1-2) for monitoring feedback (claim 15, lines 1-4) but lacks a computer for recording a series performance training results of the user on the group of the muscles and joints of the user without the effects of gravity and impact with the ground.
	However, Koch teaches an exercise machine (10, fig 1) with a computer for recording a series performance training results of the user (see col. 1, lines 64-68 and col. 2, lines 1-8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Rainey to include a programmable computer as taught by Koch so as to provide feedback to the user to track his/her progress and adjust as needed.
Rainey is silent regarding means for powering and a control and power cable connecting the means for powering, control sticks, and controller.
However, Fenkell teaches an apparatus (10, fig 1) with a means for powering (201, fig 5 for connecting to a wall plug) connected to a control and power cable with the controller (206, fig 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller and controller sticks of Rainey to include a power and control cable as taught by Fenkell, so as to provide a well-known source of power to the powered device.
Response to Arguments
Applicant’s arguments, see pgs. 17, section A for Philips TWO, filed 8/25/22, with respect to the rejection(s) of claim(s) 2, 5, 7-10, 12, and 17-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new 35 USC 103 rejection by prior art Rainey.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the knob of Shaw is performing the function as claimed in claim 5. Applicant's argument on pg. 18, that "Shaw fails to control two sets of weights with a knob" is not relevant to the current claimed limitation. The claim only requires a knob controlling a set of weights, which Shaw has (see claim 5 above). Thus, the rejections stands.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abplanalp (1,144,085), Larson (5,181,895), and Trainor (5,261,865) are cited to show additional leg exercise devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785